Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 1-8 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




 	Claim 1-3, and 5 is rejected under 35 U.S.C. 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) or applicant regards as the invention.
	As per claim 1-3, and 5 limitations like “an aquirer configured to” and “order determiner configured to”, “operation executer configured to”, “processing controller configured to”, “transmitter configured to” are limitations that invokes 35 U.S.C. 112, sixth paragraph. The written disclosure fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant's specification is devoid of sufficient disclosure of structure for these terms as required by 112 second paragraph.
	
Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) The phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) The phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	“When the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”  See id.

Applicant is required to:

(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. PGPub 2007/0220164) in view of Sutou (U.S. PGPub 2015/0095488).

As per claim 1, Inagaki teaches an information processing system, comprising: multiple information processing devices coupled to each other, each of the multiple information processing devices including multiple main operation devices and multiple aggregate operation devices that are coupled to each other (Ingaki, see paragraph [0003], a reduction processing method for a parallel computer in which a plurality of computer nodes are connected via a network, wherein calculation results of the plurality of computer nodes are summarized and reduced, and to a parallel computer, and more particularly relates to a reduction processing method for a parallel computer for performing the reduction processing efficiently using a plurality of network adapters installed in each computer node, and to a parallel computer)
wherein each of the aggregate operation devices includes
 an acquirer configured to acquire array data items from a main operation device coupled to the concerned aggregate operation device (Ingaki, see paragraph [0008], In order to collect the data of the plurality of nodes 100-103 and perform the specified operation (e.g. summation) of this configuration, the data of the node 101 is transferred from the node 101 to the node 100)
an order determiner configured to determine the order of dimensions in which a process is executed and in which the information processing devices are coupled to each other, (Ingaki, see paragraph [0019], it is preferable that each of the nodes divides the data being held into a plurality of data, and transfers the divided data, other than the data to be executed reduction operation by this node itself, to a plurality of other nodes via different network adapters respectively)
an operation executor configured to execute an operation,
 a processing controller configured to repeatedly execute, for each of the dimensions in accordance with the order of the dimensions, a process of halving the array data items and distributing the array data items to information processing devices arranged in the dimension, and repeatedly executes, for each of the dimensions in accordance with the opposite order to the order of the dimensions, a process of transmitting, to information processing devices arranged in the dimension, operation results calculated by the operation executor based on data items received from the information processing devices arranged in the dimension (Ingaki, see paragraph [0008], …a reduction processing method for a parallel computer for summarizing the data being held by a plurality of nodes each of which has a plurality of network adapters, and reducing the data, having a step of each of the nodes dividing the data being held into a plurality of data, a step of each of the nodes transferring the divided data to a plurality of other nodes via different network adapters respectively, a step of each of the nodes executing a reduction operation of the received divided data and data being held, and a step of the plurality of nodes transferring the reduction operation result to at least one of the nodes via the network adapters for summarizing the data) and receiving, from the information processing devices arranged in the dimension, operation results calculated by the operation executors included in the information processing devices arranged in the dimension (Ingaki, see paragraph [0008], Then the operation results D23-O23 are transferred from the node 102 to the node 100. The node 100 operates the operation results D0123-O0123 of the nodes 100-103 from the operation results D01-O01 and the operation results D23-O23.) and 
a transmitter configured to transmit the operation results collected by the processing controller to the main operation device coupled to the concerned aggregate operation device (Ingaki, see paragraph [0008], Then the result of operation in each node is summarized in the node 10. In other words, the operation results G0123-I0123, J0123-L0123 and M0123-O0123 are transferred from the network adapters 14A, 14B and 14C of each node 11, 12 and 13 to the node 10).
Ingaki doesn’t explicitly teach an information processing system of a torus structure. In analogous art Sutou teaches an information processing system of a torus structure (Sutou, see paragraph [0109], the information processing system has three-dimensional torus type network structure as a network structure of the computation nodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sutou and apply them on the teaching of Ingaki as doing so would enable the system to run efficiently (Sutou, see paragraph [0075]).

	As per claim 2, Ingaki-Sutou teaches the information processing system according to claim 1, wherein the acquirer is configured to acquire the array data items, which have been obtained by dividing a data block stored in the main operation device coupled to the concerned aggregate operation device so that the number of array data items is equal to the number of aggregate operation devices coupled to the main operation device coupled to the concerned aggregate operation device (Ingaki, see paragraph [0010], As FIG. 12 shows, 12 blocks of data which each node 100-103 has are divided into 3, and the data operation results D1-01 and D3-O3 are transferred from the node 101 and 103 to the nodes 100 and 102 using three network adapters 110A, 110B and 110C. For the nodes 100 and 102, the data operation results D01-O01 of the nodes 100 and 101, and the data operation results D23-023 of the nodes 102 and 103 are operated).

(Ingaki, see paragraph [0017], And each of the nodes divides data being held into a plurality of data and transfers the divided data to a plurality of other nodes via different network adapters respectively, and each of the nodes executes a reduction operation of the received divided data and the data being held, and the plurality of nodes transfer the reduction operation result to at least one of the nodes via the network adapters for summarizing the data) a data transmitter configured to transmit the array data items generated by the divider to the aggregate operation devices coupled to the concerned main operation device, and a data receiver configured to receive operation results from the aggregate operation devices coupled to the main operation device (Ingaki, see paragraph [0008], Then the result of operation in each node is summarized in the node 10. In other words, the operation results G0123-I0123, J0123-L0123 and M0123-O0123 are transferred from the network adapters 14A, 14B and 14C of each node 11, 12 and 13 to the node 10).

	As per claim 4, Ingaki doesn’t explicitly teach the information processing system according to claim 1, wherein the information processing devices have a three-dimensional torus structure in which the main operation devices are coupled to each other, and have a one-dimensional torus structure in which the aggregate operation devices are coupled to each other.
In analogous art Sutou teaches the information processing system according to claim 1, wherein the information processing devices have a three-dimensional torus structure in which the main operation devices are coupled to each other, and have a one-dimensional torus structure in which the aggregate operation devices are coupled to each other (Sutou, see paragraph [0109], the information processing system has three-dimensional torus type network structure as a network structure of the computation nodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sutou and apply them on the teaching of Ingaki as doing so would enable the system to run efficiently (Sutou, see paragraph [0075]).

	
As per claim 6, Ingaki-Sutou teaches the information processing system according to claim 1, wherein the main operation devices included in a specific information processing device are coupled to all the aggregate operation devices included in the specific information processing device. (Ingaki, see paragraph [0008], In order to collect the data of the plurality of nodes 100-103 and perform the specified operation (e.g. summation) of this configuration, the data of the node 101 is transferred from the node 101 to the node 100)

	As per claim 7,
			[Rejection rational for claim 4 is applicable]. 

	As per claim 8,
			[Rejection rational for claim 4 is applicable].



Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. PGPub 2007/0220164) in view of Sutou (U.S. PGPub 2015/0095488) and further in view of Chen et al (U.S. PGPub 2017/0123661).
	As per claim 5, Ingaki-Sutou doesn’t explicitly teaches the information processing system according to claim 1, wherein the order determiner is configured to determine the order of the dimensions by sorting the dimensions in descending order of bandwidth in the dimensions.
	In analogous art Chen teaches the information processing system according to claim 1, wherein the order determiner is configured to determine the order of the dimensions by sorting the dimensions in descending order of bandwidth in the dimensions (Chen, see paragraph [0031], Sorting (350) the contents of the data retrieval plan may include workload balancing module 132 sorting the data retrieval plan, in descending order, accord to expected available bandwidth). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chen and apply them on the teaching of Ingaki-Sutou as doing so would ensure that bandwidth throughput doesn’t exceed selected threshold. (Chen, see paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HERMON ASRES/Primary Examiner, Art Unit 2449